Citation Nr: 1710815	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-36 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for psoriasis.

2. Entitlement to a compensable rating for scars, to include service-connected laceration scar of the right lower extremity and hyperpigmentation scars in the bilateral lower extremities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

After reopening the claim of entitlement to service connection for psoriasis, the Board remanded these claims in May 2015 claims for further development.  The claims have been properly returned to the Board for appellate consideration.  

The Veteran withdrew a request to testify at a hearing before the Board in a May 2015 statement. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's psoriasis began during his military service.

2.  The Veteran's scars of the lower extremities are superficial, and have not been manifested by symptoms of pain or functional impairment, and do not encompass an area of 144 square inches or greater


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for scars, to include service-connected laceration scar of the right lower extremity and hyperpigmentation scars in the bilateral lower extremities, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In light of the fully favorable disposition of the Veteran's claim of entitlement to service connection for psoriasis, no discussion of VA's duties to notify and assist is necessary for this claim. 

For the Veteran's claim for an increased rating for service-connected scars, VA's duty to notify was satisfied by letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, including records from the Social Security Administration, pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in March 2010 and September 2015.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

In addition, there has been compliance with the Board's prior remand, which directed that the Veteran be afforded a new examination to ascertain the current severity of his scars.  This examination was conducted in September 2015.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

In February 2010, the Veteran submitted a request to reopen his claim of entitlement to service connection for a chronic skin condition, including psoriasis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38  C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, service treatment records document a December 1968 diagnosis of neurodermatitis, manifested by pruritus of the whole body.  Also in December 1968, the Veteran complained of generalized pruritus for the previous two weeks.  The diagnosis was pruritus.  Records for January 1969 show the Veteran reporting "itching all over" for the previous week.  On examination, no rash was found, however the attending physician did note unusually dry skin.  

Army Reserve records show that upon physical examination in July 1975, there were no noted skin abnormalities.  On the accompanying Report of Medical History the veteran again denied ever having a skin disease or current use of any medications.  A report from a periodic examination in July 1979 also failed to reveal any skin abnormalities.  Again, the veteran denied ever having a skin disease.  The report of another periodic examination, this time in February 1983, also shows the absence of skin abnormalities on clinical review.  The Veteran continued to deny the having any skin disease on his self-reported Report of Medical History.  Finally, an Army Reserve medical record dated in March 1983 reveals that the Veteran was seen "for a problem with his hands."  He was subsequently referred to the dermatology clinic for further evaluation.  No records from the dermatology clinic are in the file.  

In November 1985, the veteran completed a Report of Medical History form in connection with his enlistment in the National Guard.  On this form, he denied knowledge of a past or present history of a skin disease.  Throughout the veteran's National Guard service, he received treatment from private physicians whose treatment records are in the claims file.  Of note are the records of Dr. T. that show diagnosis and treatment for psoriasis vulgaris beginning in December 1991.  Additional treatment records from Dr. G., a family practitioner, also show diagnoses of psoriasis in March 1996; treated by Dr. T.  

The Veteran underwent a VA examination in July 2002.  The examining physician indicated that he had reviewed the veteran's claims folder; he also provided a short summary of the veteran's pertinent active service medical history.  Following a clinical evaluation, the clinical diagnosis of psoriasis was confirmed; however, the examiner stated that he did not believe that the veteran's psoriasis was etiologically related to service or the skin problems experienced therein.  

The veteran underwent another VA examination in January 2004, in connection with his claim.  The physician indicated that the claims folder had been reviewed.  The examiner provided a diagnosis of psoriasis, primarily affecting the Veteran's lower legs, and of moderate severity.  The examiner then stated that "It is not at least as likely as not that the Veteran's current psoriasis was initially manifested or otherwise originated during the veteran's periods of active military service."

The Veteran underwent a VA examination in March 2013.  The examiner opined that the Veteran's psoriasis was not related to the pruritus and neurodermatitis documented in the service treatment records (STRs) because "it was felt that his itching was psychological and not related to a definite rash based on the diagnosis given."  In a September 2015 addendum opinion, the same examiner who provided the March 2013 opinion noted that neurodermatitis is a psychosomatic condition that, based on his review of the medical literature, would have no direct or indirect relationship to an autoimmune rash of psoriasis.  Thus, current psoriasis was less likely than not related to pruritus or neurodermatitis on active duty.  

Next, of record are favorable opinions from Dr. R.G., the Veteran's private treating physician.  In an April 2011 letter, Dr. R.G. indicated that there was at least a 50 percent chance that the Veteran's psoriasis was related to pruritus documented in his service treatment records.  In a follow-up letter in December 2015, Dr. R.G. indicated that psoriasis was typically a life-long disease and that if the Veteran had evidence of rash and pruritus while in the military, with evidence of scarring on the anterior extensor surfaces of his lower leg, the Veteran's current psoriasis was probably from previous psoriasis.  

The Board has conducted a thorough review of the relevant medical evidence.  Initially, the Board finds that the present disability element of service connection is met.  The evidence clearly shows that the Veteran has been diagnosed with psoriasis as early as 1991.  

Next, the Veteran's service treatment records show treatment for itching and dry skin.  These treatment records satisfy the second element of service connection, in-service incurrence of a disease or injury.  

Finally, the Board finds that the evidence regarding the third element of service connection, a medical nexus, is in a state of relative equipoise.  On one hand, VA examinations from 2002, 2004, 2013, and an addendum opinion in 2015, find that currently diagnosed psoriasis is not etiologically related to in-service manifestations of itching and dry skin.  On the other, the Veteran's private treatment provider, Dr. R.G., has competently described that the Veteran's currently diagnosed psoriasis is the manifestation of a chronic condition that probably manifested during his military service.  Dr. R.G.'s opinion is supported by knowledge of the Veteran's medical history and reflects consideration of the Veteran's service treatment records that show diagnoses of pruritus and neurodermatitis.  The December 2015 follow-up opinion reflects consideration of sound medical principles pertaining to the nature of psoriasis.  Thus, the private opinions are accorded probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On the record, the Board finds that the competent medical evidence is in equipoise as to whether the Veteran's psoriasis manifested in active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for psoriasis is warranted.  

III.  Increased Rating

      Factual History

The Veteran submitted a claim of entitlement to an increased disability rating for service-connected laceration scar of the right lower leg in January 2010.  As the Veteran's psoriasis is now service-connected, the Board will consider all residual scars from that condition in evaluating the Veteran's increased rating claim for scars.  

VA provided an examination for scars in March 2010.  The Veteran described sustaining a laceration of the right lower extremity during his military service, but he was unable to recall when the injury occurred.  The Veteran then discussed the history of psoriasis in the right leg, now service-connected, that had created skin scars.  He was unable to provide any further detail during the clinical interview other than describing areas on his right lower extremity that were painful at times due to psoriasis.  He denied any scar infection, warmth, redness, swelling, drainage, or taking any antibiotics due to right lower extremity scars.  On examination, the examiner found multiple areas of hypopigmentation but no discernible scar from a previous laceration.  The examiner cited to a thorough physical examination of the right leg and the Veteran's inability to point to a specific location of a laceration scar.  The examiner identified two areas of hypopigmentation in the anterior pretibial region and three areas of hypopigmentation in the posterior calf region, all areas of hypopigmentation measuring 1 square inch in area.  The examiner indicated that he would not necessarily classify the areas of hypopigmentation lesions as scars, as it was discernible that the areas were previous active psoriatic skin lesions and that the hypopigmentation lesions were part of the healing process.  Again, the examiner reiterated that there were no signs of a laceration scar.  The hypopigmentation lesions did not present with current tenderness, adherence to underlying tissue, texture abnormalities, instability, ulceration, elevation, depression, deep underlying tissue loss, inflammation, edema, keloid formation, gross distortion, induration, inflexibility, or limitation of motion or function.  The examiner diagnosed right lower extremity hypopigmentation lesions secondary to previous active psoriasis, but no discernible laceration scar found on examination.  

Subsequent VA treatment records document diagnoses of scarring on the right lower extremity.  In a July 2010 visit, the Veteran reported having scarring related to psoriasis on his right leg.  He also reported that his right leg goes numb on occasion.  No cause for the numbness was provided.  VA treatment records, while documenting hyperpigmentation scars and the Veteran's reports of scars, otherwise do not provide insight into the severity of the Veteran's scars.  

The Veteran underwent another VA examination for scars in September 2015.  This time, a laceration scar was identified on the right lower extremity in addition to hypopigmented scars in the bilateral lower extremities.  No identified scars were painful or unstable, with frequent loss of covering of skin over the scar.  In total, the examiner identified five superficial nonlinear scars on the right leg.  The first scar measured 2.5 cm by 0.5 cm.  The second scar measured 3 cm by 0.5 cm.  The third scar measured 2 cm by 0.5 cm.  The fourth scar measured 2 cm by 0.5 cm.  The fifth and final scar measured 2.5 cm by 1 cm.  Examining the left leg, the examiner noted the presence of one superficial nonlinear scar.  The scar measured 3 cm by 5 cm.  The total area affected by scars on the right lower extremity equaled 6.5 square cm.  In the left lower extremity, the total area affected by the scar equaled 15 square cm.  The examiner found that the Veteran's scars resulted in no limitation of function of the affected extremities.  Commenting, the examiner found that the severity of the Veteran's scars is mild as they were not painful and did not impact function.  

	Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered. 38 C.F.R. § 4.118, Code 7805.  Therefore, the Board has will consider all of these potential applicable diagnostic Codes. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck. 38 C.F.R. § 4.118, Code 7800.  Consequently, as the Veteran's scars are located on the lower extremities, a compensable rating is not warranted under Code 7800. 

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  As the evidence shows that the Veteran's scars of the lower extremities are not deep, this diagnostic code does not apply.  

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

In addition, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  Id.

After a review of the evidence of record, and with consideration of areas of hypopigmentation due to service-connected psoriasis and service-connected laceration scar of the right lower extremity, the Board finds that an initial compensable rating for scars of the lower extremities is not warranted.  The evidence does not show that the Veteran's scars are of an area 144 square inches (929 square centimeters) or that the scars were painful or unstable; a compensable evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 is not warranted.  Additionally, the evidence of record, including opinions provided by both VA examiners and statements made by the Veteran, does not show that the Veteran's scars cause limitation of motion or functional impairments of any sort.  A compensable rating under Diagnostic Code 7805 is not warranted.  Further, as noted above, Diagnostic Codes 7800 and 7801 are not relevant to the instant appeal because the Veteran's scars are located in the lower extremities and they are not deep.  

In short, the preponderance of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected scars.  

	Extraschedular Consideration

The Board has also considered whether an extra-schedular rating is warranted for the Veteran's service-connected scars.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's scars have been evaluated under diseases of the skin, which specifically contemplates the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.118.  The scars have been measured, are not painful or unstable, and have otherwise not manifested in other symptoms.  The scars do not exhibit skin breakdown, inflammation, edema, keloid formation, disfigurement, or limitation of movement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scars are congruent with the disability picture represented by a noncompensable disability rating.  Compensable evaluations are provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484 (2016).
 

ORDER

Service connection for psoriasis is granted.  

A compensable disability rating for service-connected scars of both lower extremities is denied.  



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


